DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-admitted prior art as described in the Specification (“AAPA”) in view of US 6232913 to Lehtinen (“Lehtinen”).
Examiner notes that Specification indicates that Applicant’s proposed invention is to take repeatable pulse sequence techniques of the prior art and provide steps to provide cyclical optimization of these reputable pulse sequences under “scenarios where total dwell time is not known a priori” or where the dwell times may be changed frequently.  See Specification, Paragraph 12.  The claims make no clear reference to the steps of cyclical optimization or to the conditions under which the problem arises, which would be helpful under the Graham v. Deere analysis.
Regarding Claim 1: “A method for generating repeatable Pulse Position Modulated (PPM) waveforms in a lidar, the method comprising:  
a) creating a modulation pool, based on a maximum nominal pulse repetition frequency (PRF) and a specified final PPM code length of N, wherein N is an integer greater than 1;  (“In some conventional approaches, optimal codes are calculated by starting with a seed code, and iteratively expanding it, where at each iteration, a modulation value is selected from the modulation pool.”  AAPA, Specification, Paragraph 11.  “PPM encodes waveforms by modulating the position of each outgoing pulse with respect to some nominal underlying position. This underlying position is determined by the pulse number divided by the waveform's nominal Pulse Repetition Frequency (PRF).”  AAPA, Specification, Paragraph 8.)  
b) obtaining a seed code;  (“In some conventional approaches, optimal codes are calculated by starting with a seed code,”  AAPA, Specification, Paragraph 11.  )  
c) eliminating bad modulation levels from the modulation pool to generate a good modulation pool; … d) selecting a modulation level from the good modulation pool;  (“If the autocorrelation has any side-lobes greater than unity (rendering the code non-optimal), then the new code element is removed, the modulation value is removed from the pool, and the process is restarted. … Otherwise, the new code element is kept, and the process is restarted.”  AAPA, Specification, Paragraph 11.)  
e) concatenating the selected modulation level to the seed code to generate an i element modulation sequence, wherein i is an integer index greater than 1;  (“In some conventional approaches, optimal codes are calculated by starting with a seed code, and iteratively expanding it,”  AAPA, Specification, Paragraph 11.)  
f) repeating steps c to e N times to generate an N-element modulation sequence;  (“where at each iteration[repetition of steps], a modulation value is selected from the modulation pool.”  AAPA, Specification, Paragraph 11.)  
g) selecting a PRF less than the maximum nominal PRF;  (AAPA does not explicitly teach this selection.  However, it indicates as known that “Using low PRFs would be ideal when trying to cover a long range. … However, Fiber lasers used in lidars operate most efficiently at high PRFs. But, high PRFs exacerbate the problem of range ambiguity.”  AAPA, Specification, Paragraph 7.  In view of this knowledge in the art before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select a PRF less than the maximum nominal PRF of the fiber lasers used in lidars in order to cover a longer range or reduce the problem of range ambiguity.)
h) generating a repeatable base PPM waveform by applying the N-element PPM code to the selected PRF; and  (“As is well-known in the art, the pulse waveform, or sequence of times [repetitions] at which pulses are transmitted, needs to be selected carefully to allow unambiguous interpretation of the returns”  AAPA, Specification, Paragraph 5.  See cumulative treatment of “cyclical” pattern repetitions below.)  
i) transmitting the repeatable base PPM waveform by the lidar toward a target to determine a range to the target,   (“FIG. 1 B depicts a typical range determination from the PPM waveform of FIG. 1A.”  AAPA, Specification, Paragraph 9.)
wherein eliminating bad modulation levels comprises: discarding modulation levels that cause a baud collision between any pair of code elements in the base PPM waveform; discarding modulation levels that cause a baud collision between any pair of code elements in the base PPM waveform and a concatenated code formed by concatenating the base PPM waveform to itself; and discarding modulation levels that lie equidistant between the elements in the base PPM waveform, and code elements in the concatenated code.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, bad modulation levels in a larger waveform are mathematically defined under conditions where modulation levels that lie equidistant between the elements, regardless of how the waveform is formed.  
Prior art teaches this, “A PPM waveform is considered optimal if the peak of the auto-correlation of the waveform is the only element of the auto-correlation whose value exceeds one [that is the modulation levels are not equidistant]. Optimal waveforms are required for determining range to certain kinds of targets. However, generating optimal waveforms is not straightforward. Pulses have a maximum possible modulation (jmax), and a finite modulation resolution Δj). This limits the number of possible modulations per pulse to nd = 2 jmax/Δj.”  AAPA, Specification, Paragraph 10. This is similarly explained in Lehtien, Column 9, lines 9-21. See cumulative treatment of cyclical waveforms below.)
AAPA does not explicitly teach application of the waveform optimization to sequences created by cyclical repetition, according to the claim language “wherein eliminating bad modulation levels comprises: discarding modulation levels that cause a baud collision between any pair of code elements in the base PPM waveform; discarding modulation levels that cause a baud collision between any pair of code elements in the base PPM waveform and a concatenated code formed by concatenating the base PPM waveform to itself; and discarding modulation levels that lie equidistant between the elements in the base PPM waveform, and code elements in the concatenated code.”  As noted above, methods of optimizing the whole sequence apply equally to sequences created by cyclical repetition.  
Cumulatively, Lehtinen teaches the above optimization features in the context of cyclically repeated waveforms:  “the pulse train in FIG. 2 is transmitted cyclically, i.e. it is repeated again …”  Lehtinen, Column 6, lines 43-46.   Further, “wherein the transmitted pulses having a cyclically repeated pulse code defining a pulse trains having intervals between pulses wherein the interval between any two pulses in its cyclically repeated cycle is not equal to the interval between any other two pulses.”  Lehtinen, Column 13, lines 2-7.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to apply the technique for discarding bad modulation levels according to the claim language above in application to waveforms created by cyclical repetition, as taught in Lehtinen, in order to provide unambiguous range measurements based on the pulse sequence.  Lehtinen, Column 9, lines 9-25.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The method of claim 1, further comprising concatenating the base PPM  waveform to itself before or during transmission.”  (“the pulse train in FIG. 2 is transmitted cyclically, i.e. it is repeated [concatenated to itself] again and again without having any significant pause between the repetition cycles.”  Lehtinen, Column 6, lines 43-47.  See statement of motivation in Claim 1.)
Regarding Claim 3:  “The method of claim 1, wherein the modulation level is selected using a selection function.”  (Note that a step of selecting in a computer-implemented method is necessarily a selection function.  See reasons for rejection in Claim 1.)
Regarding Claim 4:  “The method of claim 3, wherein the selection function selects a modulation level via random sampling of the good modulation pool.”  (“FIG. 1A shows a typical pseudorandom PPM (PRPPM) waveform.”  AAPA, Specification, Paragraph 9.)
Regarding Claim 5:  “The method of claim 3, wherein the selection function computes a best available next PPM code element.”  (Prior art provides an example of a “best” criterion:  “the positions chosen for the pulses in the code ensure measurements for those ranges will be obtained from other, nearly equal delay values.”  Lehtien, Column 10, lines 14-19.  Also note another selection criterion in Column 9, lines 19-21.  See statement of motivation in Claim 1.)
Regarding Claim 6:  “The method of claim 3, wherein the selection function is optimized to generate longer PPM codes.”  (“the maximum measurable range
corresponds to 3000 μs: as the exemplary code is selected such that identical interpulse time differences are repeated only every 12,000 μs,” Lehtien, Column 9, lines 17-21.  Also note that longer PPM codes can be generated by cyclical repetition:  “the pulse train in FIG. 2 is transmitted cyclically, i.e. it is repeated [concatenated to itself] again and again without having any significant pause between the repetition cycles.”  Lehtinen, Column 6, lines 43-47.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The method of claim 3, wherein the selection function chooses a new modulation level from the good modulation pool such that the new modulation level maximizes the minimum distance between its own position and position of modulation levels that have been removed from the modulation pool.”  (Note that the claim language “maximizes the minimum distance” is ambiguous, and Applicant should clarify what is maximized /  minimized.  Prior art mentions an optimization of a similar nature:  “the gaps in the bar 301 represent the the ranges for which measurement cannot be performed [removed positions]. The fact that there are no measurement results for certain ranges is not critical because, the positions chosen for the pulses in the code ensure measurements for those ranges will be obtained from other, nearly equal delay values” which provide for the most minimal distance between the selected and the removed modulation distances.  Lehtien, Column 10, lines 14-19.  See statement of motivation in Claim 1.)
Regarding Claim 8:  “The method of claim 1, further comprising receiving a waveform reflected from the target to determine the range to the target.”  (“lidars or ladars, are active sensing systems that determine the range to a target by measuring the time of flight of short laser pulses reflected off the target.”  AAPA, Specification, Paragraph 3.)
Regarding Claim 9: “The method of claim 1, wherein the bad modulation levels jbad are determined from the following formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this formula is the mathematical description of the functionality described in Claim 1 as “wherein eliminating bad modulation levels comprises: [1] discarding modulation levels that cause a baud collision between any pair of code elements in the base PPM waveform; [2] discarding modulation levels that cause a baud collision between any pair of code elements in the base PPM waveform and a concatenated code formed by concatenating the base PPM waveform to itself; and [3] discarding modulation levels that lie equidistant between the elements in the base PPM waveform, and code elements in the concatenated code.”  See treatment of this claim language and reasons for obviousness in Claim 1.)
Claim 10, “A lidar for generating repeatable Pulse Position Modulated (PPM) 10 waveforms to determine a range to a target,” is rejected for reasons stated for Claim 1, and because prior art teaches “a processor for … a transmitter for transmitting the repeatable base PPM waveform toward the target; and …  a receiver for receiving a waveform reflected from the target to determine the range to the target.”  (“A lidar system generally includes three primary subsystems: a laser transmitter, an optical receiver, and a processor. The transmitter is capable of generating laser pulses when commanded, and of directing these pulses in the direction of the target. … The receiver includes an optical system capable of collecting light reflected from the target, and a photodetector that can record the arrival of reflected light.”  AAPA, Specification, Paragraphs 3-4.)
Claims 11-17 are rejected for reasons stated for Claims 2-7, 9 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483